United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.P, Appellant
and
DEPARTMENT OF THE AIR FORCE,
SHEPPARD AIR FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1141
Issued: September 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 10, 2008 appellant timely appealed the February 21, 2008 nonmerit decision of
the Office of Workers’ Compensation Programs, which denied her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the only decision properly before the Board is
the Office’s February 21, 2008 nonmerit decision.1
ISSUE
The issue is whether the Office properly denied appellant’s February 1, 2008 request for
reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case was previously before the Board. Appellant, a 77-year-old former office
automation clerk, has an accepted claim for head contusion, left knee strain and left lateral
1

As discussed infra, the latest merit decision in the case was issued by the Board on January 25, 2008. Appellant
may request reconsideration before the Board, but there is not right to appeal a final Board decision. See 20 C.F.R.
§§ 501.6, 501.7 (2008).

meniscus tear, which arose on December 15, 1995. Following her injury, appellant worked in a
light-duty capacity as an office automation clerk, with no decrease in pay. Appellant continued
to work in this capacity until she resigned effective August 22, 1997. On November 17, 1997 the
Office found that appellant’s actual earnings as an office automation clerk beginning June 22,
1997 fairly and reasonably represented her wage-earning capacity. Because appellant’s actual
earnings equaled or exceed the adjusted wages of her date-of-injury position, she had no loss in
wage-earning capacity. As such, she was not entitled to receive wage-loss compensation. When
the case was last on appeal, the Board affirmed the Office’s March 8, 2007 decision denying
modification of the November 17, 1997 wage-earning capacity determination.2 The Board’s
latest decision, dated January 25, 2008, is incorporated herein by reference.3
On February 1, 2008 appellant requested reconsideration before the Office. She argued
that she did not voluntarily resign her position on August 22, 1997. Appellant also submitted
copies of standard form (SF) 50-B (notification of personnel action) and SF 52 (request for
personnel action) from March 1996 and August 1997.
In a decision dated February 21, 2008, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
The Office has the discretion to reopen a case for review on the merits.4 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.5
Section 10.608(b) provides that, when an application for reconsideration does not meet at least
one of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.6
ANALYSIS
Appellant has argued on more than one occasion that her August 22, 1997 resignation
was either unintentional or coerced, but other than her repeated allegations, there is nothing in
the record to suggest that appellant’s August 22, 1997 resignation was involuntary or
unknowing. Her February 1, 2008 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, appellant
2

Modification of a wage-earning capacity determination is unwarranted unless there is a material change in the
nature and extent of the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was erroneous. Tamra McCauley, 51 ECAB 375, 377 (2000). The
burden of proof is on the party seeking modification. Id.
3

Docket No. 07-1388 (issued January 25, 2008).

4

5 U.S.C. § 8128(a) (2000).

5

20 C.F.R. § 10.606(b)(2).

6

20 C.F.R. § 10.608(b).

2

did not advance a relevant legal argument not previously considered by the Office. Therefore,
she is not entitled to a review of the merits of her claim based on the first and second abovenoted requirements under section 10.606(b)(2).7 Appellant also failed to satisfy the third
requirement under section 10.606(b)(2). She did not submit any relevant and pertinent new
evidence with her February 1, 2008 request for reconsideration. The record already included
ample evidence regarding the March 1996 and August 1997 personnel actions.8 Consequently,
appellant is not entitled to a review of the merits of her claim based on the third requirement
under section 10.606(b)(2).9
CONCLUSION
The Board finds that the Office properly denied appellant’s February 1, 2008 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the February 21, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 22, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

20 C.F.R. § 10.606(b)(2)(i) and (ii).

8

Submitting additional evidence that repeats or duplicates information already in the record does not constitute a
basis for reopening a claim. James W. Scott, 55 ECAB 606, 608 n.4 (2004).
9

20 C.F.R. § 10.606(b)(2)(iii).

3

